

117 HR 1137 IH: Opposing Business with Chinese Military Companies Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1137IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Jackson (for himself, Mrs. McClain, Mr. Diaz-Balart, Mr. Waltz, Mr. Owens, Mr. Norman, Mrs. Hinson, Mr. Palazzo, and Mr. Baird) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 to require the use of certain authorities under the International Emergency Economic Powers Act, and for other purposes.1.Short titleThis Act may be cited as the Opposing Business with Chinese Military Companies Act.2.Modification to use of emergency sanctions authorities(a)In generalSection 1237(a)(1) of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999 (50 U.S.C. 1701 note) is amended by striking may exercise and inserting shall exercise.(b)Extension of list requirementNotwithstanding section 1061(i)(6) of the National Defense Authorization Act for Fiscal Year 2017 (10 U.S.C. 111 note), the submission required by subsection (b) of section 1237 of the Strom Thurmond National Defense Authorization Act for Fiscal Year 1999—(1)shall not terminate on December 31, 2021; and(2)shall continue in effect until December 31, 2026.